This appeal is from the same decree that was before this Court in In re Peck's Estate reported in 101 Vt. 502, 144 A. 686, and calls, as did that case, for the construction of the will and codicil of the late Edward W. Peck. All facts material to the question here raised appear in the opinion in that case, and need not be restated. These appellants, who are heirs of the Katharine Keyes Peck mentioned in both the will and codicil in question, contend that under those instruments, when properly construed, they are entitled to all of the principal of the trust estate created by the testator. The decision in the case referred to necessarily disposes of appellants' claim adversely to them.
Appeal dismissed with costs. To be certified to the probatecourt. *Page 510